Citation Nr: 0731185	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated at 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied an increased rating for dysthymic disorder and 
continued the 70 percent evaluation.  The RO issued a notice 
of the decision in July 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2005.  
Subsequently, in January 2006 the RO provided a Statement of 
the Case (SOC), and thereafter, in March 2006, the veteran 
timely filed a substantive appeal.  The RO supplied a 
Supplemental Statement of the Case (SSOC) in March 2007.

The veteran requested a Travel Board hearing on this matter, 
which was held in April 2007 where he presented as a witness 
before the undersigned veteran's law judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.	The veteran is service connected for dysthymic disorder, 
evaluated at 70 percent, brachial plexus injury, assessed 
at 70 percent, and residuals, right femur fracture, 
evaluated at 10 percent; the combined evaluation of these 
service connected disabilities amounts to 90 percent.

2.	Service connected disabilities prevents the veteran from 
maintaining substantially gainful employment.






CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on unemployability due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that a 100 percent evaluation 
is warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  


II. Law & Regulations

Where a veteran "submits evidence of a medial disability and 
makes a claim for the highest rating possible," as here, 
"and additionally submits evidence of unemployability . . . 
VA must consider TDIU."  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).   With this precept in mind, 
pursuant to 38 C.F.R. § 4.15, which governs total disability 
ratings, such a total disability "will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. . . ." 
38 C.F.R. § 4.15; accord 38 C.F.R. § 3.340(a).  A permanent 
total disability "shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person."  38 C.F.R. § 4.15; see also 38 
C.F.R. § 3.340(b).

With respect to total disability ratings based on individual 
unemployability (TDIU), 38 C.F.R. § 4.16 provides that 
"[t]otal disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of 
disability not resulting from service, i.e., for the purposes 
of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
omitted).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'"  Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 
C.F.R. § 4.16(a) (stating that "[m]arginal employment shall 
not be considered substantially gainful employment," and 
that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive TDIU 
amounts to whether the service-connected disabilities alone 
are so severe as to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Accordingly, the Board 
must determine whether the veteran, as a result of his 
service-connected disabilities alone, is able secure or 
follow any form of substantially gainful occupation 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; accord Hatlestad, 
supra.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

The veteran currently has a combined disability rating of 90 
percent, effective from January 2002 (70 percent for 
dysthymic disorder; 70 percent for brachial plexus injury; 
and 10 percent for fracture, right femur).

Although the issue certified on appeal concerns an increase 
in the 70 percent evaluation assigned for a dysthymic 
disorder, under Section 3.155(c), governing informal claims, 
a separate formal claim for TDIU is not necessary once a 
claim for an increased rating has been filed.  In these 
circumstances, VA must accept an informal request for TDIU as 
a claim.  Thus, any evidence in the claims file or under VA 
control (see Bell v. Derwinski, 2 Vet. App. 611 (1992)) 
submitted subsequent to the original increased rating claim 
that indicates that there is "current service-connected 
unemployability" requires adjudication of the "reasonably 
raised" claim for TDIU.  Norris v. West, 12 Vet. App. 413, 
421 (1999).    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU.  

As noted in an April 2002 VA medical report, the veteran 
delivered newspapers for a living and had a pest control 
business, which the examiner noted "had not been doing well 
due to the vet's depression."  

The veteran's 2000, 2001, 2003 and 2004 Federal Income Tax 
Return Forms 1040 reflect gross incomes of $8,929, $9,416, 
$9,852 and $10,429 respectively.    

As noted in a May 2003 VA medical report, the veteran 
disclosed that he had received a warning letter from the city 
in which he resided that his property and home had fallen 
into disrepair, with broken down vehicles, an aged roof and 
high weeds.  An October 2003 VA clinical psychologist's 
report notes that the veteran's pest control business had 
failed and that he "appears to be unemployable."   

In a November 2005 VA medical report, the clinician noted 
that the veteran's pest control business was not doing well, 
as it earned him between $400 to $600 per month.  As 
reflected in a February 2006 progress note by the veteran's 
physician, the veteran had to discontinue physical therapy 
for financial reasons.  

At his April 2007 Travel Board hearing the veteran testified 
that he worked in the pest-control industry intermittently 
during each month, averaging approximately eight to nine 
jobs, which yielded $25 to $30 per job.  Hearing Transcript 
at 3-4.  The veteran conveyed that he earned between $10,000 
and $12,000 in 2006 and that he had no other source of 
employment.  Hearing Transcript at 4-5.        

The Board determines that the evidence preponderates in favor 
of the veteran for a total disability rating based on 
individual unemployability.  First, the Board finds that the 
veteran has satisfied the threshold requirements of 38 C.F.R. 
§ 4.16(a), namely, that he has two or more service connected 
disabilities with at least one rated at 40 percent or more 
(i.e., in the instant case, 70 percent for dysthymic disorder 
or 70 percent for brachial plexus injury), and that the 
combined rating for his service connected disabilities meets 
or exceeds 70 percent (i.e., 90 percent in the instant case).  

Having satisfied these initial requirements, the Board must 
next determine whether the veteran is "unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disabilities."  38 C.F.R. § 4.16(a).  In 
this regard, the Board notes that while the record reflects 
that the veteran has been able to maintain a semblance of 
employment in the form of intermittent jobs from his pest 
control business and a paper route, the Board determines that 
his service connected dysthymic disorder, which manifests 
itself by depressive symptoms, precludes him from securing or 
maintaining "substantially gainful employment."  See 
Dorland's Illustrated Medical Dictionary 579 (30th ed. 2003) 
(defining dysthymic as "depressed").  At least one VA 
clinician has linked the veteran's lack of professional 
success to this mental disability, and this a finding, along 
with the October 2003 VA clinician's determination that the 
veteran "appears to be unemployable," weighs in favor of 
the veteran's claim for a total disability rating.  In 
addition, when viewing the veteran's gross annual income in 
recent years, which has ranged from approximately $8,000 in 
2000 to about $10,000 in 2004, the Board finds that his 
professional source of income can be characterized as nothing 
more than reflective of "marginal employment" within the 
meaning of 38 C.F.R. § 4.16(a), as these sums hover just at 
the poverty threshold, as defined by the United States Census 
Bureau.  See Poverty Thresholds 2000 (available at: 
www.census.gov/hhes/www/poverty/threshld/thresh00); Poverty 
Thresholds 2004 (available at: 
www.census.gov/hhes/www/poverty/threshld/thresh04).  A total 
disability rating based on indivual unemployability is in 
order. The benefit of the doubt is resolved in the veteran's 
favor.  The issue regarding the schedular evaluation provided 
for the service-connected psychiatric disability is therefore 
rendered moot.


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


